Per Curiam:
We concur with the learned judge of the Court below that there was no evidence of the dedication of the land in dispute to a charitable use as a burial-ground, certainly none by John Harris in his life. The plan in evidence was made by his executors. They had no power under his will to give away any portion of his land. The plan, then, was only evidence that it had been sold to some person or persons by whom it had been given [and] or dedi*215cated to such a purpose. There was some testimony that it had been under the control of the English Presbyterian Congregation. They buried there, and the trustees of that church paid for the removal of the dead.
Judgment affirmed.